IN THE SUPREME COURT OF NORTH CAROLINA

                                       No. 363A14

                                      11 June 2015

 SANDHILL AMUSEMENTS, INC. and GIFT SURPLUS, LLC

               v.
 SHERIFF OF ONSLOW COUNTY, NORTH CAROLINA, HANS J. MILLER,1 in
 his official capacity; and DISTRICT ATTORNEY FOR THE FOURTH
 PROSECUTORIAL DISTRICT OF THE STATE OF NORTH CAROLINA, ERNIE
 LEE, in his official capacity


       Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 762 S.E.2d 666 (2014), affirming in part,

vacating in part, and dismissing in part an appeal from orders entered on 4 November

2013 by Judge Jack Jenkins in Superior Court, Onslow County.                 Heard in the

Supreme Court on 21 April 2015.

       Daughtry, Woodard, Lawrence & Starling, by Kelly K. Daughtry and Luther D.
       Starling, for plaintiff-appellee Sandhill Amusements, Inc.

       Hyler & Lopez, P.A., by Stephen P. Agan and George B. Hyler, Jr., for plaintiff-
       appellee Gift Surplus, LLC.

       Turrentine Law Firm, PLLC, by S.C. Kitchen, and Lesley F. Moxley, Onslow
       County Attorney, for defendant-appellant Sheriff Hans J. Miller.

       Edmond W. Caldwell, Jr., General Counsel for North Carolina Sheriffs’
       Association, amicus curiae.


       PER CURIAM.



       1Pursuant to N.C. R. App. P. 38, Hans J. Miller, who took office as Sheriff of Onslow
County on December 1, 2014, replaced former defendant Ed Brown.
          SANDHILL AMUSEMENTS, INC. V SHERIFF OF ONSLOW CNTY., N.C.

                                  Opinion of the Court



      For the reasons stated in the dissenting opinion, the decision of the Court of

Appeals is reversed. This case is remanded to the Court of Appeals for further

remand to the Superior Court, Onslow County, for further proceedings not

inconsistent with this opinion.


      REVERSED AND REMANDED.


      Justice ERVIN did not participate in the consideration or decision of this case.




                                          -2-